Citation Nr: 0019899	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1963 to March 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board has previously remanded this appeal in June 1994, 
February 1996, and October 1997.

In April 1998, the Board issued a decision denying an 
evaluation greater than 50 percent for the veteran's service-
connected generalized anxiety disorder.  By order dated 
February 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted the appellee's motion 
vacating and remanding the Board's decision.  A copy of the 
motion and a copy of the Court's order have been included in 
the veteran's claims file.

The appeal was again remanded by the Board in November 1999.

The issue of a total rating based on individual 
unemployability due to service-connected disability has been 
certified for appellate review.  In light of the Board's 
decision herein, the issue of entitlement to a total rating 
based upon individual unemployability due to 
service-connected disability is moot.  See VAOPGCPREC 6-99 
(June 7, 1999).  

The issue of entitlement to fee-basis treatment is the 
subject of the remand portion of this decision.  Although the 
appeal of this issue is separate from the issue set forth on 
the first page of this decision, and warrants a separate 
docket number, a separate docket number has not been assigned 
because the Board's procedure provides for assigning a docket 
number only after a substantive appeal has been filed.

Subsequent to the certification of the appeal to the Board 
the veteran submitted additional pertinent evidence to the 
Board.  In June 2000, he submitted a waiver of RO 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's generalized anxiety disorder is manifested 
by social isolation, anxiety, frustration, preoccupation, and 
lack of attention and concentration, such that his 
reliability, flexibility, and efficiency are impaired to an 
extent that he is demonstrably unable to obtain or retain 
employment.  

3.  The veteran's generalized anxiety disorder is more 
favorably evaluated under the criteria in effect prior to 
November 7, 1996.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10  4.130, Diagnostic Code 9400 (effective from 
November 7, 1996) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and a personal hearing, and treatment records 
have been obtained.  The Board is satisfied that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
that criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was diagnosed as having adult situational 
reaction and depression during service.  He was released from 
active duty in March 1967.  He was granted service connection 
and a 10 percent rating for psychoneurosis, anxiety reaction, 
effective from March 1967.  In February 1975 the veteran 
stated that he no longer had a "nervous condition" and 
requested that service connection for that condition be 
discontinued.  Benefits for a psychiatric disability were 
discontinued between May 1975 and February 1987.  A 10 
percent rating was restored in March 1987.  By rating action 
in May 1993 the veteran's disability rating for a generalized 
anxiety disorder was increased to 50 percent effective from 
January 1993.  An earlier effective date of December 1991 for 
a 50 percent rating was granted by the Board in February 
1996.

The veteran was examined by Hector Rodriguez Perez, M.D., in 
March 1988.  The diagnoses included dysthymic disorder and 
atypical personality disorder.

A May 1992 statement from a VA physician indicates that the 
veteran's psychiatric disorders were dysthymic disorder and 
atypical personality disorder.  The physician stated that the 
veteran's disorders resulted in chronic, long standing 
feelings of low self esteem, accompanied by severe anxiety 
which had considerably affected his capacity to work, leading 
to severe economical problems.  

On VA psychiatric examination in April 1993 the veteran 
complained of depression, nervousness, an inability to keep a 
job, and social isolation.  Objective examination revealed 
the veteran to have a "very, very obsessive compulsive 
perfectionistic personality."  The veteran insisted that he 
could not work.   His conversation was coherent and relevant, 
but not very logical.  He seemed depressed underneath, with 
suicidal ruminations, but was not considered a risk.  The 
veteran had a lot of referential ideas with some persecutory 
ideation, but was not considered delusional.  There was no 
evidence of active hallucinations.  He was oriented in the 
three spheres.  His memory was preserved.  The veteran's 
judgment was considered poor.  The diagnoses included 
generalized anxiety disorder, and obsessive compulsive 
personality disorder.  The examiner stated that the veteran's 
highest level of adaptive functioning in the past year was 
poor.

The veteran appeared before a Member of the Board in 
September 1993.  He testified that he had seen a fee-basis 
psychiatrist, Michael Woodbury, a couple times.  He also 
reported that he had received treatment for his psychiatric 
disorder from a naturopath.  He stated that he was not 
currently receiving treatment or taking medication for his 
psychiatric disability.  He stated that his psychiatric 
disability prevented him from keeping employment and that it 
made him socially isolated.

The veteran underwent psychological evaluation by D. A. de 
Jesus and E. B. Fernandez Bauzo, Ph.D., in June 1996.  It was 
noted the veteran was receiving individual and group therapy 
at their clinical facility.  He was not on any medication.  
The veteran expressed constant preoccupation and anxiety 
about the image he projected to others.  He also expressed 
excessive concern for the perfectionism that had prevented 
him from keeping a job on the few occasions that he had been 
employed.  The examiners noted that the veteran had been 
difficult to work with in psychotherapy because of his 
strictness and stubbornness during the process.  The veteran 
manifested that one of his primary problems was his inability 
to establish and keep effective interpersonal relations.  The 
veteran had very few skills for personal relations management 
which rendered making friends difficult for him.  His rigid 
frame of mind caused him to lose the few friends that he had 
managed to make.  The examiner noted that according to what 
was observed in the therapeutic process, the recurrence of 
obsessive notions was a preeminent factor in the veteran's 
occupational difficulties.  The occupational problem created 
conflict and affected the therapeutic process in that the 
lack of resources and the rejections received had provoked 
anxiety, frustration and preoccupation in the veteran.  This 
reportedly constituted an obstacle for the veteran to be able 
to concentrate in the psychotherapeutic task.  They also 
inhibited him from seeking new employment opportunities.  The 
veteran recurrently manifested little tolerance for 
frustration and he presented feelings of worthlessness.  The 
veteran expressed feelings of distrust and anger with the 
Department of Veterans Affairs.  His lack of resources made 
it difficult for him to satisfy his basic needs.  That was 
critical when the veteran faced his inability to obtain and 
maintain employment, despite his academic achievement and his 
multiple attempts.  The diagnoses included generalized 
anxiety disorder and obsessive compulsive personality 
disorder.  The GAF score was noted to be 45.

On VA psychiatric examination in July 1996, the veteran 
reported he had not worked since December 1995.  He had no 
history of psychiatric hospitalization, and was not taking 
psychiatric medication.  He complained that he was rejected 
by everybody.  The veteran complained that he slept a lot.  
He reported that he practiced yoga and that he had been 
living with the Hare Krishna.  He went to the movies and 
theater often and occasionally went to art expositions.  He 
liked to read and write a lot.  He stated that he would like 
to paint.  The veteran mostly complained about how he had 
been rejected.  Objectively the veteran was clean, 
spontaneous, coherent, and relevant.  He was quite obsessive 
in his thinking but no delusional material was elicited.  
There was some floating anxiety detected.  No overt 
depressive signs were found.  The examiner noted a rather 
paranoid ideation, persecutory type.  He was well oriented in 
the three spheres and his memories were preserved.  His 
retention, recall and sensorium were clear.  The veteran 
expressed difficulty in dealing with people and complained of 
having no friends.  He did not express suicidal ideation.  
The veteran's judgment was fair.  He differentiated well 
between right and wrong.  The veteran was competent.  The 
diagnoses included generalized anxiety disorder and mixed 
personality traits (obsessive-compulsive and anti-social).  
His GAF score was estimated to be 60.  The examiner was of 
the opinion that the veteran had difficulty in dealing with 
people, particularly an inability to keep a very close 
relationship.  The veteran reported difficulty keeping a job.  
It was opined that his GAF score of 60 was mostly because of 
his circumstantial speech, difficulty adjusting appropriately 
to social life, and inability to maintain employment.  

The veteran underwent a VA social and industrial survey in 
August 1996.  He stated that he was not undergoing 
psychiatric treatment at that time.  He reported that he had 
trouble sleeping because of his worries.  He stated that he 
had difficulty adapting to the world due to his 
perfectionism.  He reportedly had to do things his way and 
blocked if anyone pressured him.  The veteran reported that 
he took care of all of his own affairs such as paying bills, 
buying groceries, cooking, cleaning the house and doing 
errands.  He stated that he spent time going to the movies, 
that he meditated and that he visited religious institutions.  
A neighbor stated that she conversed with the veteran on 
casual subjects.

A February 1997 letter was received from Mateo Perez, Ph.D., 
a pastoral counselor.  Dr. Perez reported the veteran had 
received counseling services on a weekly basis since October 
1996.  The DSM-IV diagnosis agreed upon by the veteran and 
Dr. Perez was post traumatic stress disorder.  The veteran 
was assigned an EEAG score of 55.

Michael A. Woodbury, Sr., M.D., Medical Director of the 
Puerto Rico Institute of Mental Health, submitted a statement 
in May 1997.  Dr. Woodbury reported that he had treated the 
veteran on four occasions in 1993 and that he again 
interviewed the veteran in May 1997.  Dr. Woodbury stated 
that there was absolutely nothing in his investigation that 
would support an anti-social personality disorder.  He 
reported that the veteran's police record was clean.  He 
further reported that the veteran was a shy, timid person who 
could be irritating at times but he had never been physically 
aggressive to anyone.  Dr. Woodbury noted that the veteran 
had attempted to fit into jobs commensurate with his 
education.  Unfortunately, after a few months the veteran 
would become panicky and had to quit.  Dr. Woodbury diagnosed 
the veteran as having post traumatic stress disorder.  He 
thought that the veteran had developed post traumatic stress 
disorder due to the racial discrimination and the hatred the 
veteran experienced in service.

The Board has considered the statements of Drs. Mateo Perez 
and Michael Woodbury, who have both indicated that the 
veteran experienced post traumatic stress disorder, and who 
did not find the veteran to have a generalized anxiety 
disorder or any personality disorders.  However, all the 
other medical evidence of record, including private and VA 
physicians, dated from 1988 to June 1996 is unanimous in that 
the veteran experiences both a generalized anxiety disorder 
and various personality disorders.  Nevertheless, the medical 
examiners have provided in-depth descriptions of their 
examinations of the veteran and have provided reasons and 
bases for their findings, based on those descriptions.  The 
July 1996 VA examiner based his findings on his examination 
of the veteran, and the other medical evidence contained in 
the veteran's claims file.  To the extent that manifestations 
of nonservice-connected PTSD and personality disorders are 
not clinically distinguished from manifestations of the 
service-connected generalized anxiety disorder, they will be 
considered in evaluating the disability at issue.  To the 
extent such nonservice-connected disability manifestations 
are clinically distinguished of record, they will not be 
considered in evaluating the disability at issue.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected generalized anxiety disorder 
under the old criteria both prior to and from November 7, 
1996, and under the new criteria as well from November 7, 
1996, finding that his generalized anxiety disorder is more 
favorably evaluated under the old criteria.  

The veteran has been awarded a 50 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9400, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The record indicates that the veteran is currently unemployed 
and unemployable.  On the basis of this record, the Board 
concludes that the veteran is not currently gainfully 
employed, nor is he likely to be.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., (DSM-IV), reflects that a GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  DSM-IV reflects that a GAF of 41 to 50 
indicates serious symptoms of any serious impairment in 
social, occupational or school function such as no friends, 
or unable to keep a job. 

While there is substantial competent medical evidence that 
personality and other diagnosed psychiatric disorders affect 
the veteran's employability, there is also substantial 
competent medical evidence that has described the veteran's 
generalized anxiety disorder as substantially affecting his 
employability.  There is also competent medical evidence that 
supports a finding that the generalized anxiety disorder 
results in unemployment and competent medical evidence that 
indicates some interference with occupational endeavor, but 
not so much as to cause unemployability.  The Board concludes 
that with consideration of above there is an approximate 
balance in the evidence with respect to whether or not the 
veteran's state of unemployment is related to his service 
connected generalized anxiety disorder.  Therefore, in 
resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for generalized anxiety disorder is warranted on 
the basis that he is unemployable due to his generalized 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996); Johnson.  


ORDER

An increased rating of 100 percent for generalized anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

The veteran was notified of the denial of fee-basis treatment 
by letter dated June 13, 2000.  In a letter dated June 17, 
2000 and received June 27, 2000 at the Board, the veteran 
indicated disagreement with the denial of fee-basis 
treatment.  The veteran's records had been transferred to the 
Board following certification of the appeal of a separate 
issue on May 2, 2000.  See 38 C.F.R. § 20.300 (1999).  A 
statement of the case with respect to the appeal of the 
denial of fee-basis medical care has not been issued.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the above, the appeal is REMANDED to the VAMC for 
the following:  

The VAMC should issue a statement of the 
case addressing the issue of entitlement 
to fee-basis treatment.  All appropriate 
appellate procedures should then be 
followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



